DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-58 are pending in the instant application. Claims 1-58 are allowed.
Information Disclosure Statement
	The information disclosure statement filed on September 16, 2020 has been considered and a signed copy of form 1449 is enclosed herewith. 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: in claim 39, fourth line up in the claim, the word “and” has been inserted between the last two compounds listed or after “4-methylbenzenesulfonamide;”. 
REASONS FOR ALLOWANCE
The compounds of Formula (I), pharmaceutical compositions thereof and methods of using a compound of the claims are novel and non-obvious over the prior art because of the structural limitations of the compounds (e.g., ring A is a C5-10 bridged bicycloalkyl which is optionally substituted by 1, 2, 3, or 4 independently selected R2 groups). The closest prior art is WO 2015/162459 A1 which discloses compounds of formula (I) which inhibit the activity of PI 3-kinase gamma isoform (see abstract). The 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626